                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CRIMINAL ACTION NO. 3:99-CR-00109-GCM
 UNITED STATES,

                Plaintiff,

    v.                                                        ORDER

 JOSE JULIO MORBAN-LOPEZ,

                Defendant.


         THIS MATTER comes before the Court upon Defendant Jose Julio Morban-Lopez’s

Motion for Reduction of Sentence (ECF Doc. 397), which was filed pursuant to the First Step Act

of 2018. Defendant Morban-Lopez was released from the Bureau of Prisons on June 17, 2020.

Therefore, the Court finds that his motion should be DENIED AS MOOT.

         IT IS THEREFORE ORDERED that Defendant Jose Julio Morban-Lopez’s Motion for

Reduction of Sentence (ECF Doc. 397) is DENIED AS MOOT.

         SO ORDERED.


                                      Signed: June 30, 2021
